   Case 3:20-cv-00005-JAJ-CFB Document 6-2 Filed 01/16/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION
JOHN DOE, and all others similarly
situated,                                       Case No. 3:20-cv-00005-JAJ-CFB
                                  Plaintiffs,
                                                DECLARATION OF STANTON R.
                        v.                      GALLEGOS IN SUPPORT OF
                                                MOTION TO COMPEL
GREGORY SCOTT STEPHEN,                          ARBITRATION AND STAY ACTION
BARNSTORMERS BASKETBALL,                        AGAINST ADIDAS
INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA, AMATEUR
ATHLETIC UNION OF THE UNITED
STATES, INC., and ADIDAS
AMERICA, INC.,
                                Defendants.

         I, Stanton R. Gallegos, hereby declare as follows under penalty of perjury
pursuant to 28 U.S.C. § 1746:
         1.     I am an attorney for adidas America, Inc. (“adidas”). The following
statements are true and correct, and, if called upon, I could competently testify to the
facts averred herein.
         2.     Attached as Exhibit 1 are true and accurate excerpts of adidas’
Endorsement, Sponsorship, and Supplier Agreement with Barnstormers Basketball, Inc.,
dated January 1, 2017.
         3.     Attached as Exhibit 2 is a true and accurate copy of the article Tony Roe,
PHIA Exclusive: Iowa Barnstormers Ink Deal to Play in adidas Gauntlet Gold Division,
printed on January 13, 2020 from https://www.prephoops.com/2016/12/phia-exclusive-
iowa-barnstormers-ink-deal-play-adidas-gauntlet-gold-division/.
         I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.
         DATED this 16th day of January, 2020.
                                      /s/ Stanton R. Gallegos
                                      Stanton R. Gallegos
943943




                                                1
